


110 HRES 1480 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1480
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Stupak, Mrs. Schmidt, and
			 Mr. Burton of Indiana) submitted the
			 following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Spina Bifida Awareness Month.
	
	
		Whereas Spina Bifida is the most common, permanently
			 disabling birth defect;
		Whereas Spina Bifida occurs during the first month of
			 pregnancy and leaves a permanent opening in the spinal column which
			 subsequently impacts nearly every organ system;
		Whereas an estimated 70,000 to 130,000 people in the
			 United States currently live with Spina Bifida;
		Whereas all women of childbearing age are at risk of
			 having a pregnancy affected by Spina Bifida;
		Whereas an estimated 70 percent of neural tube defects,
			 such as Spina Bifida, can be prevented if a woman consumes adequate amounts of
			 folic acid, a supplement found in most over-the-counter multivitamins and foods
			 rich in folate, such as spinach, prior to becoming pregnant;
		Whereas Hispanic and Latina women are at the highest risk
			 (1.5 to 2 times higher than the next highest risk population, non-Hispanic
			 white women) for delivering a baby with Spina Bifida or another neural tube
			 defect and are the least likely to consume sufficient amounts of folic acid
			 prior to becoming pregnant;
		Whereas there are unprecedented medical complications
			 associated with aging that a person with Spina Bifida faces because they are
			 living beyond previous generations and care is complex, involving a myriad of
			 clinical specialists;
		Whereas a 2005 nationwide survey of Spina Bifida clinics
			 uncovered that the current system of care serving people with Spina Bifida does
			 not fully meet current or anticipated needs and physicians have little
			 evidence-based research on which to build neurological, orthopedic, or urologic
			 treatment regimens and interventions;
		Whereas the National Spina Bifida Program, administered by
			 the Centers for Disease Control and Prevention, exists to improve the health,
			 well-being, and overall quality of life for the individuals and families
			 affected by Spina Bifida through the National Spina Bifida Patient Registry and
			 critical quality of life research in Spina Bifida;
		Whereas the National Spina Bifida Patient Registry helps
			 to improve the quality of care, reduce morbidity and mortality, increase the
			 efficiency of care, decrease the cost of care, develop quality measures,
			 treatment standards, and best practices, identify centers of excellence in
			 Spina Bifida, evaluate the cost-effectiveness of Spina Bifida treatment, and
			 exchange evidence-based information between health care providers across the
			 United States;
		Whereas the Spina Bifida Association is the only national
			 voluntary health agency working for people with Spina Bifida and their families
			 through education, advocacy, research, and service; and
		Whereas October is designated as National Spina
			 Bifida Awareness Month to help increase awareness and prevention of
			 Spina Bifida and to emphasize the need for increased funding to support
			 evidence-based research and to enhance the quality of life of those living with
			 Spina Bifida: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals and ideals of
			 National Spina Bifida Awareness Month as designated by the Spina
			 Bifida Association;
			(2)recognizes the
			 importance of highlighting the occurrence of Spina Bifida, bringing to light
			 the struggles and successes of those who live with Spina Bifida, and advancing
			 efforts to decrease the incidence of Spina Bifida;
			(3)supports the
			 ongoing development of the National Spina Bifida Patient Registry to improve
			 lives through research and to improve treatment for children and adults;
			(4)recognizes that
			 there is a continued need for resources to reduce and prevent disabling birth
			 defects like Spina Bifida; and
			(5)commends the work
			 of the Spina Bifida Association for its excellent work to educate, support, and
			 provide hope for individuals and their families who are affected by Spina
			 Bifida.
			
